DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labauze (US 2004/0092644) in view of Thielen et al (US 7,671,128)
Regarding claims 1 and 3-4, Labauze teaches a pneumatic tire ([0002]) comprising a vulcanizable rubber ([0094]) comprising:
50 to 100 phr of a first diene elastomer having a glass transition temperature Tg1 of -65 to -10 C ([0018]).  This diene elastomer can be a styrene-butadiene copolymer ([0027]) and can be functionalized ([0059]).
0 to 50 phr of a second diene elastomer ([0019]) having a glass transition temperature Tg2 of -110 to -80 C ([0028]).  This diene elastomer can also be functionalized ([0059]).  Labauze teaches that the diene elastomer can be a copolymer with the butadiene units equal or greater than 70% and therefore, the composition would be free of a butadiene homopolymer.
Given the values of Tg1 and Tg2, the difference can range from 25 to 100 degrees C
50 to 150 phr of a reinforcing filler ([0048]) such as silica ([0052])
5 to 35 phr of a hydrocarbon resin ([0020]) 
Up to 30 phr of an oil ([0045])
It is noted that the additional elastomer is not mandatorily present
While Labauze teaches that the second diene elastomer contains a portion of butadiene in an amount equal to or greater than 70%, it fails to teach that the other monomer is styrene.
Thielen teaches a pneumatic tire (col. 8, lines 1-5) comprising a vulcanizable rubber composition, the rubber composition comprising first rubber copolymer and a second rubber copolymer (Abstract).  The rubber copolymers can both be styrene-butadiene copolymers.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use styrene-butadiene rubber as taught by Thielen as the second diene elastomer of Labauze.  One would have been motivated to do so because it would have been a known, common compound which would provide predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labauze (US 2004/0092644) in view of Thielen et al (US 7,671,128) and Nebhani et al (US 2013/0131263).
	The discussion regarding Labauze and Thielen in paragraph 4 above is incorporated here by reference.
	Regarding claim 2, Labauze teaches that the diene elastomer can also be functionalized ([0059]), however, fails to teach that it is end functionalized.  
	Nebhani teaches elastomers which are used in tires are end-functionalized ([0006]).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the polymers of Labauze have the end-functionalized as taught by Nebhani.  One would have been motivated to do so in order to receive the expected benefit of improving their affinity to fillers such as carbon black and/or silica (Nebhani, [0006]).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labauze (US 2004/0092644) in view of Thielen et al (US 7,671,128) and Sandstrom et al (US 2016/0376427).
	The discussion regarding Labauze and Thielen in paragraph 4 above is incorporated here by reference.
	Regarding claims 5-6, Labauze teaches that common additives can be added to the rubber composition ([0093]), however fails to teach the additional elastomer.
	Sandstrom teaches a rubber composition which incorporates 3 to 50 phr of a liquid styrene/butadiene rubber weight a Tg from -30 to 0 C ([0016]).   Sandstrom teaches that this elastomer can be end-functionalized [0024]).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate the styrene/butadiene rubber of Sandstrom as an additive of Labauze.  One would have been motivated to do so in order to receive the expected benefit of improving the wet traction properties of the tires (Sandstrom, [0007]).
Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Labauze indicates a preference leading away from the claimed range.  Applicant’s cite Atofina v. Great Lakes Corp for support.  Applicants argue that their range is “critical” to enable the process to operate effectively.
Examiner’s response:  The examiner notes that this case law is for anticipation of ranges which is a single reference 35 USC 102 rejection and not an obviousness rejection which is what was set forth above, and therefore, the argument is considered moot.  
Applicant’s argument:  Labauze does not describe any embodiments within the claimed range of temperature difference with any specificity.
Examiner’s response: The fact that there is no exemplification of the claimed invention in the Labauze reference does not preclude the use of the teachings of Labauze within its specification. As the teachings within the specification teach a range with overlaps the claimed range and applicant has not argued persuasively regarding unexpected results, the above rejection is appropriate and maintained. It is noted that the Labauze reference is open to other monomers in the second polymer ([0028]), it is noted that the two SBR rubbers are taught by the secondary reference: Thielen.
Applicant’s argument:  Applicants cite MPEP 2144.05 which states that a claimed compound may be encompassed by a disclosed generic formula does not render the compound obvious itself.  (In re Baird) Therefore, when Labauze indicates a preference in the examples which is outside the claimed range, this leads away from the claimed temperature range.
Examiner’s response:  The examiner has considered MPEP 2144.05 which opens with:  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. It is under this guidance that the teachings of Labauze do have a case of obviousness.  The examiner has considered In re Baird, which is summarized in that obviousness had not been shown based on a single reference because the PTO had not demonstrated motivation to select claimed species from prior genus of millions of compounds.  Therefore, In re Baird is concerned with genus/species arguments (such as does succinic acid read on a large genus which never specifies succinic acid) and not overlapping numerical ranges.  Therefore, applicant’s argument is not persuasive.  
Applicant’s argument:  Labauze expressly discloses that its preferred embodiments contain a majority SSBR and minority BR elastomer.  
Examiner’s response:  While the claimed limitations may not be exemplified in the data of Labauze, it does not obviate the teaching in the body of the specification which notes that the butadiene elastomer can be a copolymer with other monomers present ([0028]).
Applicant’s argument:  MPEP 2131.03 guides that the unexpected results within the narrower, claimed range can render the claims nonobvious since Labauze did not disclose that range with sufficient specificity.  
Examiner’s response:  Again, MPEP section 2131.03 deals with an anticipation of ranges which is not the rejection set forth above.  The above rejection is an obviousness rejection and therefore, MPEP 2131.03 does not apply.
Applicant’s argument:  Applicants refer to paragraph [046] in the present specification which displays unexpected results.  Applicant’s argue that the unexpected results were to maintain the wet traction while promoting low temperature (winter) performance.  
Examiner’s response:  The examiner has considered applicant’s argument which is reiterated here for reference.
Control C-1 has a high Tg and low Tg elastomer has good wet traction (rebound 0 C = 22) and abrasion resistance.  However, it would be nice to have lower rolling resistance (rebound 100 C = 64).
Inventive Example I-1 provide excellent rolling resistance while maintaining wet and winter properties.
The examiner has considered the data presented and it is noted that while the rolling resistance is better for the two inventive examples compared to Control C-1, it is noted that the wet properties and the winter properties are worse performing than the control sample.  
As such, applicant’s argument of maintaining the wet and winter traction performance with the claimed invention is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764